FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D19-3987
                  _____________________________

JACQUELINE HUGGINS,
individually, and with
ALEXANDER HUGGINS, as Mother
and Father and Next Friends of
A.R.H., a minor child,

    Appellants,

    v.

JEFFREY SIEGEL,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Alachua County.
Donna M. Keim, Judge.

                       September 15, 2021


ON MOTION FOR REHEARING, CLARIFICATION, AND CERTIFICATION

B.L. THOMAS. J.

     On consideration of Appellant’s motion, this Court grants the
motion for clarification, denies the motion for rehearing,
withdraws the opinion filed June 3, 2021, and substitutes the
following opinion in its place.

    Appellants rented a house on Appellee’s property from August
2015 through December 2017. Appellants complained about
potential water intrusion and mold before moving into the home,
and again in July or August of 2017. When Appellee refused to
have the house inspected, Appellants hired their own mold
inspection company. The inspection report indicated that multiple
mold types, including two toxic molds—aspergillus and
penicillium—were present in the home. After receiving the mold
report, Appellants vacated the property.

    Appellants alleged that Appellee’s negligence as a landlord
exposed Mrs. Huggins to dangerous mold while she was pregnant
with one of Appellants’ children. Throughout Mrs. Huggins’s
pregnancy, ultrasounds showed that the child was forming two
kidneys, but when the child was born it had only one kidney, a
condition known as renal agenesis. The child also exhibited signs
of brain injury. The child’s medical conditions caused Mrs.
Huggins severe emotional distress.

     Appellants retained a medical expert to testify about the issue
of causation. Approximately a month before the pretrial
conference, Appellee moved to exclude Appellants’ expert’s
testimony. The trial court’s pretrial scheduling order advised that
all motions were to be heard and filed before the pretrial
conference including motions in limine, objections to deposition
exhibits, and (Daubert) motions.

     Following a non-evidentiary hearing, the trial court granted
Appellee’s motion to exclude the expert testimony. The trial court
rejected Appellants’ argument that the motion was untimely
because it was filed within the time allowed by the pretrial
scheduling order. The trial court also found that the expert was
not qualified to testify on causation and his testimony was neither
reliable nor valid under Daubert. Following the trial court’s ruling,
Appellants did not move for a continuance to acquire a new expert
or request another form of relief from the trial court.

     Appellee moved for summary judgment on all remaining
claims and Appellants conceded that without their expert’s
testimony they were unable to assert a genuine issue of material
fact on the issue of causation. The trial court granted Appellee’s
motion for final summary judgment.



                                 2
     On appeal, Appellants challenge the trial court’s decision
granting Appellee’s Daubert motion to exclude the testimony of
Appellants’ expert medical witness. Appellants challenge the
timeliness of Appellee’s Daubert motion, the proper standard of
review for Daubert decisions, and whether the trial court properly
excluded the expert’s testimony.

                             Timeliness

     Appellants argue that Appellee’s Daubert challenge was not
timely filed. The focus for determining whether a Daubert motion
is untimely is on when the party became aware of the opposing
party’s expert’s opinion. Booker v. Sumter Cnty. Sheriff’s Office,
166 So. 3d 189, 192 (Fla. 1st DCA 2015). However, a trial court’s
enforcement of its own pretrial order is reviewed for an abuse of
discretion “and reversal is appropriate only when the affected
party can clearly show the abuse resulted in unfair prejudice.”
Gutierrez v. Vargas, 239 So. 3d 615, 622 (Fla. 2018) (emphasis
added).

     Here, Appellee waited approximately 230 days after deposing
Appellants’ expert to challenge the expert’s testimony, but he filed
his Daubert motion approximately one month prior to the pretrial
conference and within the time limitation established by the
pretrial scheduling order. Additionally, the trial court held a non-
evidentiary hearing addressing Appellee’s Daubert motion
approximately two weeks before the pretrial conference. Finally,
following the trial court’s ruling excluding the expert testimony,
Appellants failed to move for a continuance or request another
form of relief from the trial court. As a result, Appellants were
unable to “clearly show” that the trial court’s decision to follow its
pretrial scheduling order unfairly prejudiced Appellants. See id.

                        Standard of Review

      The standard of review for a trial court’s Daubert decision is
an abuse of discretion. Kumho Tire Co., Ltd. v. Carmichael, 526
U.S. 137, 152 (1999) (“Our opinion in Joiner makes clear that a
court of appeals is to apply an abuse-of-discretion standard when
it ‘reviews[s] a trial court’s decision to admit or exclude expert
testimony.’” (citations omitted)); see also Booker, 166 So. 3d at 194
n. 2); Baan v. Columbia Cnty., 180 So. 3d 1127, 1131 (Fla. 1st DCA
                                  3
2015); Hedvall v. State, 283 So. 3d 901, 911 (Fla. 3d DCA 2019);
Bunin v. Matrixx Initiatives, Inc., 197 So. 3d 1109, 1110 (Fla. 4th
DCA 2016).

     Additionally, Appellants’ reply brief acknowledged that “to
the extent the trial court ruled that [the expert] was unqualified,
that decision should be reviewed for an abuse of discretion.” This
Court’s decision only addresses the qualification prong of Daubert.
Thus, as agreed upon by Appellants, the standard of review is
abuse of discretion.

           Application of Daubert to Expert Testimony

     “Under Daubert, the trial court not only evaluates a putative
expert’s credentials, but also serves as a gatekeeper in ‘ensuring
that an expert’s testimony both rests on a reliable foundation and
is relevant to the task at hand.’” Baan, 180 So. 3d at 1133 (quoting
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993)).
Appellants’ expert is a board certified, licensed physician in the
specialty of obstetrics and gynecology and the subspecialties of
reproductive endocrinology and embryology. However, Appellants
retained him as their causation expert to testify that the mold in
Appellee’s rental home caused their child’s renal agenesis and
brain injury. Despite the expert’s extensive medical resume, he
was not qualified to testify as to causation because he lacked the
experience and knowledge to connect the mold to the child’s
medical conditions. See White v. Ring Power Corp., 261 So. 3d 689,
696–97 (Fla. 3d DCA 2018) (excluding expert witness testimony
where none of the experts had ever interpreted crane-loading data
or used such data to investigate the cause of a crane accident or
wire rope failure).

     Appellants’ expert testified that he treated a patient with an
unborn child with renal agenesis during his training, but his
current practice specializes in infertility, and he does not typically
treat patients like Mrs. Huggins. He testified that he has never
been involved in cases involving the disappearance of a kidney in
an unborn child, or cases where a kidney was observed but later
disappeared before birth. Appellants’ expert never attempted to
link mold to unilateral renal agenesis before this case and he never
presented on the topic of mold in the developing kidney. He
admitted that he is not a mold expert and knowledge of mold
                                  4
growth is outside his specialty. Additionally, he was unable to find
scientific or medical literature directly linking mold to kidney
disappearance in humans.

      A mold expert testified that he believed within a reasonable
degree of scientific probability that mold existed in Appellants’
home while the child was in utero, but he was unable to determine
the quantity of mold that was present or whether the property
would have passed a mold inspection. Thus, even if Appellants’
medical expert had relied on the mold expert’s report, which he did
not, * he did not have enough independent knowledge or additional
expert information to determine whether the mold was the cause
of the child’s renal agenesis and brain injury. Because of the
medical expert’s lack of experience with mold and its ability to
cause renal agenesis, he could only speculate on the issue of
causation and his opinion was “a classic example of the common
fallacy of assuming causality from temporal sequence.” Perez v.
Bell S. Telecomms, Inc., 138 So. 3d 492, 499 (Fla. 3d DCA 2014).
As a result, Appellants’ medical expert was not qualified to testify
regarding causation, despite the minimal qualifications needed
under Daubert.

    AFFIRMED.

ROWE, C.J., and M.K. THOMAS, J., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jordan S. Redavid of Fischer Redavid PLLC, Hollywood, for
Appellants.

    * Appellant testified that he received no information reflecting
the condition of the mold in the home during the pregnancy and
when asked how he knew there was mold present during the
relevant period he stated that he relied on basic knowledge and
common sense that “mold doesn’t grow overnight.”
                                 5
Rhonda B. Boggess of Marks Gray, P.A., Jacksonville, and
Chandra L. Miller of Goodis Thompson & Miller, P.A., St.
Petersburg, for Appellee.




                           6